Dewey, J.
The only point relied upon as a ground for a new trial is that of the admission of the testimony of Mitchell as to the acts of the plaintiff, or rather her appearance, after the defendant left her for a journey to the western states, and as to which the witness stated, “ the plaintiff acted as if she felt very sad.”
This evidence, if standing alone, and wholly unconnected with other accompanying circumstances, would seem objectionable, upon the ground of its having no tendency to establish the main fact in issue, the promise of marriage by the defendant. On the other hand, in immediate connection with other acts, it might have some bearing. The bill of exceptions does not show how this was, and we have not thought it necessary to inquire farther on this point, inasmuch as the evidence is not considered by the court to have been otherwise objectionable than as irrelevant and immaterial, and its admission not a sufficient ground to set aside the verdict. Exceptions overruled.